Per curiam.
These appeals are from orders denying a motion for summary judgment filed by both the plaintiff and the defendant. The trial judge certified that the orders should be subject to review. Plaintiff sued for damages growing out of a collision between the automobile he was driving and an automobile driven by the son of the defendant.
There being a genuine issue on one or more material facts, the trial court did not err in overruling both motions for summary judgment.

Judgments affirmed.


Hall, P. J., Deen and Evans, JJ., concur.